Exhibit 10.1

 

                    , 2005

 

«FirstName» «LastName»

«Address1»

«City», «State» «PostalCode»

 

Dear «Salutation»:

 

STOCK OPTION AGREEMENT

(QUALIFIED STOCK OPTIONS)

STOCK OPTION #Q05-«Option»

 

The Administrator of the Columbia Bancorp 1997 Stock Option Plan (the “Plan”)
takes pleasure in extending to you an option (the “Option”) to purchase shares
of Common Stock of Columbia Bancorp (the “Common Stock”) pursuant to the Plan.
The Option shall be subject to the following terms and conditions:

 

(1) Incentive Stock Option. The Option is intended to qualify as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended or replaced (the “Code”), to the fullest extent permitted
within the limit set forth under Section 422(d) of the Code. The tax treatment
under Code Section 421 for incentive stock options may not be applicable to a
transfer of the Shares (as defined in Paragraph (2) hereof) to you if the Option
or the Shares do not satisfy the requirements of: (i) Code Section 421(b)
(denying Code Section 421 tax treatment upon a disposition of the Shares within
two (2) years from the Date of Grant or one (1) year after the transfer of
Shares to you); (ii) Code Section 422(a)(2) (denying such tax treatment if you
have not been an employee continuously from the Date of Grant up to at least
three (3) months before the date of exercise, except in the case of disability
or death); or (iii) Code Section 422(b) (other requirements for incentive stock
options).

 

(2) Number of Shares. The Option covers «Shares» shares of Common Stock (the
“Shares”).



--------------------------------------------------------------------------------

(3) Option Price. The exercise price per share of Common Stock covered by the
Option shall be $             (“Exercise Price Per Share”; hereinafter “Exercise
Price” means the exercise price with respect to all Shares acquired pursuant to
each exercise of the Option).

 

(4) Exercise of Option. [For an Option of 200 Shares or Less: Except as provided
in Section 5(c) of the Plan, this Option may not be exercised during the first
year after the Date of Grant, as defined in Paragraph (6) hereof. Unless
terminated earlier pursuant to other provisions hereof, this Option shall become
exercisable in full after one year after the Date of Grant.] [For an Option of
More than 200 Shares: Except as provided in Section 5(c) of the Plan, this
Option (A) may not be exercised during the first year after the Date of Grant,
and (B) unless terminated earlier pursuant to other provisions hereof, the
Option may be exercised to acquire up to: (i) twenty-five percent (25%) of the
Shares after one year after the Date of Grant; (ii) fifty percent (50%) after
two years; (iii) seventy-five percent (75%) after three years; and (iv) one
hundred percent (100%) after four years.]

 

(5) Termination of Employment. This Option, to the extent it is not then
exercisable, shall terminate when your employment with Columbia Bancorp (the
“Company”) and all Subsidiaries terminates. Except as provided in Paragraphs
(5)(A) and (5)(B) hereof, the Option, to the extent it is exercisable but has
not been exercised (the “Unexercised Option”), shall also terminate when your
employment with the Company and its Subsidiaries terminates.

 

(A) Retirement or Voluntary Resignation. If you terminate employment with the
Company and its Subsidiaries due to (i) Retirement, as defined hereinafter, or
(ii) voluntary resignation with the consent of the Board of Directors of the
Company or a Subsidiary, the Unexercised Option may be exercised until the
expiration of three (3) months after the date your employment terminates.
“Retirement” means a retirement from employment with the Company and its
Subsidiaries either on or after the first day of the month coinciding with or
next following your sixty-fifth (65th) birthday.

 

(B) Death or Disability. If you terminate employment with the Company and its
Subsidiaries due to (i) death or (ii) Disability, as defined hereinafter, the
Unexercised Option may be exercised (in the case of death, by your executor,
personal representative, or the person to whom the Unexercised Option shall have
been transferred by will or the laws of descent and distribution, as the case
may be) until the expiration of one (1) year after the date of your termination
of employment. If you die during the three (3) month post-termination exercise
period provided to you under Paragraph 5(A) above, or during the one (1) year
post-Disability exercise period provided to you under this Paragraph 5(B), the
Unexercised Option may be exercised by your executor, personal representative,
or the person to whom the Unexercised Option shall have been transferred by will
or the laws of descent and distribution, as the case may



--------------------------------------------------------------------------------

be, until the expiration of one (1) year after the date of your death.
“Disability” means a permanent mental or physical disability due to accident or
illness that renders you unable to perform substantially all of the duties of
your occupation with the Company and the Subsidiaries for a period of at least
one hundred eighty (180) days, provided that you establish such disability to
the satisfaction of the Administrator. Evidence of such Disability shall include
the certificate of a competent licensed physician selected by you and approved
by the Administrator which confirms that you have a Disability as defined
herein.

 

(6) Term of Option. This Option is effective as of the date the Administrator
approved the Option,                     , 20     (the “Date of Grant”).
Notwithstanding anything herein to the contrary, this Option may not be
exercised, in whole or in part, after ten (10) years from the Date of Grant
(i.e., after                     , 20    ).

 

(7) Manner of Exercise. You or any person exercising the Option may do so only
by delivering written notice thereof to the Administrator and delivering to the
Company the payments required under Paragraphs 7(A) and 7(B). Such notice shall
be in such form as the Administrator may require at its sole discretion.

 

(A) Payment of Exercise Price. Full payment for the Exercise Price shall be made
at or prior to the time that the Option, or any part thereof, is exercised (or,
in the discretion of the Administrator, at such later time as the certificates
for such Shares are delivered). Such payment shall be made: (i) by cash or
certified check; (ii) by tender (via delivery or attestation to the Company of
other shares of Common Stock of the Company which have a Fair Market Value on
the date of tender equal to the Exercise Price, provided that such shares have
been owned by you for a period of at least six months free of any substantial
risk of forfeiture or were purchased on the open market without assistance,
direct or indirect, from the Company; or (iii) by a broker-assisted cashless
exercise in accordance with Regulation T of the Board of Governors of the
Federal Reserve System and other applicable laws through a brokerage firm
pre-approved by the Administrator.

 

(B) Withholding Taxes. In the event any federal, state or local income and
employment taxes required to be withheld with respect to the Option (e.g., upon
a loss of tax treatment under Code Section 421), you shall pay to the Company,
or make provision satisfactory to the Administrator for payment of such taxes no
later than the date of the event creating the tax liability. The Company may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to you, including the shares of Common Stock deliverable
to you upon exercise of the Option but any such deduction against shares shall
not exceed the statutory minimum withholding amount. In the event that payment
to the Company of such tax obligations is made in shares of Common Stock, such
shares shall be valued at Fair Market Value on the applicable date for such
purposes.



--------------------------------------------------------------------------------

(8) Right As Stockholder. You will have no rights as a stockholder solely
because of the grant or exercise of the Option before the certificates for the
Shares as to which the Option has been exercised is issued to you by the
Company.

 

(9) Option Non-Assignable and Non-Transferable. The Option and all rights
granted hereunder, including the right to surrender the Option, is not
assignable or transferable other than by will or the laws of descent and
distribution and, during your lifetime, is exercisable only by you or your
guardian or legal representative.

 

(10) Restricted Stock. You will receive Shares restricted in terms of
transferability, as will be indicated in a legend printed on the stock
certificate in the event that there is not an effective registration statement
with respect to such Shares at the time of their issue.

 

(11) Terms of Plan. The Option is granted under and subject to the provisions
applicable to incentive stock options under the Plan, a copy of which is
attached hereto and made a part hereof. Unless stated otherwise herein,
capitalized terms herein shall have the same meaning as defined in the Plan.

 

(12) Notices. Any notice required or permitted to be given to the Administrator
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to:

 

Personnel, Compensation and Stock Option Committee

Columbia Bancorp

7168 Columbia Gateway Drive

Columbia, Maryland 21046

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

(13) Non-Guarantee of Employment. Nothing in the Plan or in this Incentive Stock
Option Agreement shall confer any right on an individual to continue in the
employ of the Company or any Subsidiary or shall interfere in any way with the
right of the Company or a Subsidiary to terminate such employment at any time
with or without cause or notice and whether or not such discharge results in the
Option becoming unexercisable.

 

(14) Binding Effect. The covenants and agreements of this Incentive Stock Option
Agreement contained herein shall be binding upon, and inure to the benefit of,
the heirs, legal representatives, successors, and assigns of the respective
parties hereto.



--------------------------------------------------------------------------------

(15) Entire Agreement. Except as provided in Paragraph (11) hereof, this
Incentive Stock Option Agreement contains the entire agreement between the
Company and you with respect to the subject matter contained herein. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Incentive Stock Option
Agreement shall be void and ineffective for all purposes.

 

(16) Governing Law. The validity, construction and effect of this Incentive
Stock Option Agreement, and of any rules, regulations, determinations or
decisions made by the Administrator relating thereto, and the rights of any and
all persons having or claiming to have any interest hereunder, shall be
determined exclusively in accordance with applicable federal laws and the laws
of the State of Maryland, without regard to its conflict of laws principles.

 

(17) Amendment. This Incentive Stock Option Agreement may be amended from time
to time by the Administrator in its discretion; provided, however, that it may
not be amended in a manner that would have a materially adverse effect on the
Option as determined in the discretion of the Administrator, except as provided
in the Plan or in a written document signed by you and the Company.

 

The copy of the Option enclosed should be signed by you, dated, and returned to
the Company prior to                     , 20     to acknowledge your receipt of
the Option and your approval of each of the terms and conditions hereof. If the
Option has not been returned to the Company by such date, accepted and approved
by you in writing, it shall terminate.

 

Very truly yours, ADMINISTRATOR, COLUMBIA BANCORP
1997 STOCK OPTION PLAN By:  

 

--------------------------------------------------------------------------------

    John A. Scaldara, Jr.
President and Chief Operating Officer

 

Accepted and Approved: STOCK OPTION #Q05-«Option»

 

--------------------------------------------------------------------------------

«FirstName» «LastName» Dated:                     , 20    